—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered October 21, 1993, convicting him of criminally negligent homicide and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that the accomplice testimony was not sufficiently corroborated to prove the defendant guilty beyond a reasonable doubt (see, CPL 60.22), was not preserved for appellate review (see, People v James, 75 NY2d 874; People v Udzinski, 146 AD2d 245). In any event, we reject the defendant’s contention. The testimony of the defendant and the other witnesses placed the defendant at the scene of the crime during and immediately after the shooting. The defendant’s presence, furtive behavior, and false statement to the police were sufficient independent evidence tending to connect the defendant to the crimes (see, People v Moses, 63 NY2d 299; People v Austin, 216 AD2d 310).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*651The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Pizzuto, Santucci and Joy, JJ., concur.